SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)July 25, 2011 PERMA-FIX ENVIRONMENTAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 1-11596 58-1954497 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8302 Dunwoody Place, Suite 250, Atlanta, Georgia (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (770) 587-9898 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act 1 Section5 – Corporate Governance and Management Item 5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 25, 2011, Perma-Fix Environmental Services, Inc. (the “Company”) granted to Mr. James Blankenhorn, our Chief Operating Officer, an incentive stock option (the “Option”) to purchase up to 300,000 shares of the Company’s common stock at an exercise price of $1.57 per share.The exercise price is the closing price of the Company’s common stock as reported on the Nasdaq Capital Market on the grant date.The Option has a term of six years from grant date with one-third yearly vesting over a three year period.The Option was granted in accordance with, and is subject to, the Company’s 2010 Stock Option Plan, dated September 29, 2010. Section 9 – Financial Statements and Exhibits Item 9.01 – Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Form of Incentive Stock Option Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:July 29, 2011 PERMA-FIX ENVIRONMENTAL SERVICES, INC. By: /s/ Lou Centofanti Dr. Louis Centofanti President and Chief Executive Officer 2
